 

AMENDMENT TO

COMPUTER AND DATA PROCESSING

SERVICES AGREEMENT

 

This AMENDMENT (this “Amendment”) dated June 12, 2012 (“Amendment Effective
Date”), is entered into by and between HCA – Information Technology & Services,
Inc., a Tennessee corporation (“IT&S”) which is a wholly owned subsidiary of HCA
Healthcare Corporation, a Delaware corporation (“HCA”) formerly known as
Columbia Information Systems, Inc., and LifePoint Corporate Services, General
Partnership, a Delaware general partnership (together with its successors and
permitted assigns, hereinafter sometimes referred to as “Customer”), with
respect to that certain COMPUTER AND DATA PROCESSING SERVICES AGREEMENT dated as
of May 19, 2008 by and between IT&S and Customer (as amended from time to time
the “Agreement”).

 

WITNESSETH:

 

WHEREAS, IT&S is an Affiliate of HSS Systems, LLC and Parallon Supply Chain
Solutions, which may provide certain services to Customer under separate
agreements.

 

WHEREAS, IT&S has provided various incentives to Customer and simultaneously the
parties have agreed to amend the pricing and Initial Term of the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, IT&S and Customer
agree as follows:

 

1.           Effective as of Amendment Effective Date, Customer will be granted
a ten percent (10%) discount on the Base Fees (set forth in the first table of
Schedule B to the Agreement) as adjusted by the annual CPI adjustment.

 

2.           Effective on the third anniversary of the Amendment Effective Date
an additional five percent (5%) discount will be applied to the discount in
Section 1 of this Amendment such that, the discount on the Base Fees, as
adjusted by the annual CPI adjustment, will increase from ten percent (10%) to
fifteen percent (15%). The discount shall remain at fifteen percent (15%) for
the remaining Term of the Agreement.

 

3.           The Initial Term (as defined in the Agreement) will be extended by
four (4) years until December 31, 2017.

 

4.           All other terms of the Agreement shall remain in full force and
effect. The parties each hereby ratify and reaffirm each and every provision of
the Agreement to the extent not modified by this Amendment.

 

 

 

 

5.             To the extent that this Amendment conflicts with or is
inconsistent with any other provision of the Agreement, this Amendment shall
govern and control to the extent of such conflict or inconsistency.

 

6.             This Amendment, together with the Agreement and the documents
incorporated herein and therein by reference, sets forth the entire agreement
and understanding of the parties hereto in respect of the transactions
contemplated hereby and thereby, and supersedes all prior agreements,
arrangements and understandings relating to the subject matter hereof and
thereof.

 

[signature page follows]

 

2

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.

 

HCA – Information Technology & Services, Inc.       By: /s/ Paul A. Rein        
Name: Paul A. Rein         Title: Vice President and Chief Financial Officer    
  Date: June 12, 2012         LifePoint Corporate Services, General Partner    
    By:  HSCGP, LLC,   a Delaware limited liability company   Its:  General
Partner         By:  LifePoint Hospitals Holdings, Inc.,   a Delaware
corporation   Its: Sole Member   By:   /s/ David Dill   Name:  David Dill  
Title:  President   Date:  June 12, 2012         LifePoint Corporate Services,
General Partner         By:   HSCGP, LLC,   a Delaware limited liability company
  Its:  General Partner         By:  LifePoint Hospitals Holdings, Inc.,   a
Delaware corporation   Its:   Sole Member         By:   /s/ Jeff Sherman  
Name:  Jeff Sherman   Title:  Executive Vice President   Date:  June 12, 2012  

  



3

